531 F.2d 316
Eda Fay GRUBBS, Plaintiff-Appellant,v.WHITE SETTLEMENT INDEPENDENT SCHOOL DISTRICT et al.,Defendants-Appellees.
No. 75--1904.
United States Court of Appeals,Fifth Circuit.
May 7, 1976.

Dauphin Whitehead, Arlington, Tex., for plaintiff-appellant.
David B. Owen, Cecil A. Morgan, Forth Worth, Tex., for defendants-appellees.
Before GEWIN, GODBOLD and SIMPSON, Circuit Judges.
PER CURIAM:


1
Based on the opinion of the District Court reported at 390 F.Supp. 895 (N.D.Tex.1975), the judgment appealed from is AFFIRMED.